ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
QAF Technologies, Inc.                       )       ASBCA No. 61875
                                             )
Under Contract No. M67004-l 7-P-l 071        )

APPEARANCES FOR THE APPELLANT:                       Theodore P. Watson, Esq.
                                                     Cheryl Emerson Adams, Esq.
                                                      Watson & Associates. LLC
                                                      Aurora, CO

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Nicole R. Best, Esq.
                                                     Trial Attorney

            OPINION BY ADMINISTRATIVE JUDGE SHACKLEFORD

       On September 30. 2017. the Department of the Navy. United States Marine
Corps. Blount Island Command (USMC or government) awarded Contract
No. M67004-l 7-P-l 071 (the contract) to QAF Technologies, Inc. (QAF or appellant).
The contract was for delivery of dry freight and refrigerated cargo containers.

      The contract incorporated by full text Federal Acquisition Regulation
(FAR) 52.212-4, CONTRACT TERMS AND CONDITIONS-COMMERCIAL ITEMS
(JAN 2017).

       By letter dated September 21, 2018, the contracting officer terminated the
contract for cause for QAF's failure to deliver the containers by the delivery date
required by the contract. QAF timely appealed the decision by notice dated
November 12, 2018, to the Armed Services Board of Contract Appeals (ASBCA or
Board). The appeal was docketed as ASBCA No. 61875.

       The parties have settled their dispute and have jointly requested that the Board
issue a decision incorporating the terms of their agreement as set forth in their
March 25, 2019 "RULE 19(d) STIPULATION AND JOINT MOTION FOR ENTRY
OF CONSENT JUDGMENT."

        In accordance with Board Rule l 9(d) of the ASBCA and the stipulation of the
parties. it is the Board's decision. in the nature of a consent judgment, that:




                                                                                          I
                                                                                          I
I
           I) The termination for cause is converted to a no-cost termination for
              convenience of the government;

           2) The Board makes no (zero) monetary award to appellant;

           3) Any claim for termination costs or other costs associated with or arising out
              of the contract by appellant is waived.

           Dated: April 10, 2019                       +/J-~-------
                                                   ~i/ _:_Wl
                                                      RICHARD SHACKLEFORD
                                                      Administrative Judge
                                                      Acting Chairman
                                                      Armed Services Board
                                                      of Contract Appeals

     I concur                                         I concur



     OWEN C. WILSON                                   ALEXANDER YO
     Administrative Judge                             Administrative Judge
     Vice Chairman                                    Armed Services Board
     Armed Services Board                             of Contract Appeals
     of Contract Appeals


          I certify that the foregoing is a true copy of the Opinion and Decision of the
    Armed Services Board of Contract Appeals in ASBCA No. 61875, Appeal of QAF
    Technologies, Inc., rendered in conformance with the Board's Charter.

           Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals




                                               2